DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on August 16, 2021 is acknowledged.  Group II, claims 15-27, is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The “furnace” and “system” claims are considered apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim does not fall within at least one of the four categories of patent eligible subject matter because the “use” claim is not considered a proper process claim.  See MPEP § 2173.05(q).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “a heating means” (at line 11) renders the claim indefinite because it is unclear as to what corresponding structure(s), or equivalents thereof, should be considered “a heating means” under 35 U.S.C. 112(f) since the specification does not describe any structures (e.g., suitable types of heating devices) for the heating means.
Regarding claim 4, the recitation of “the tubular outlet conduit” (at lines 3-4, with emphasis added) lacks proper positive antecedent basis.  It is suggested that the recitation be amended to read as --the outlet conduit--.
Regarding claim 5, the limitation “a constant pressure valve suited to in use achieve a constant pressure” (at line 6, with emphasis added) is unclear.  It is suggested that the limitation be amended to read as --a constant pressure valve to achieve a constant pressure--.
Regarding claim 6, the limitation “the inlet conduit for the gaseous mixture is co-axially protruding one end of a larger conduit and the outlet conduit for the mixture of reduced is protruding the opposite end of the larger conduit” (at lines 2-4) is unclear.  It is suggested that the limitation be amended to read as --the inlet conduit for the gaseous mixture [[is ]]co-axially protrudes into one end of a larger conduit and the outlet conduit for the mixture of reduced sulphur compounds protrudes into the opposite end of the larger conduit--.
Also, the recitation of “the heating means” (at line 7) renders the claim indefinite for the same reasons set forth above (see rejection of claim 1).
Regarding claim 7, the relationship between “an oxygen comprising gas” (twice recited, at lines 3 and 5) and “an oxygen comprising gas” set forth in claim 1 (at line 7) is unclear.  The recitation be amended to read as --the oxygen comprising gas--.
Regarding claim 8, the recitation of “the tubular outlet conduit” (at line 4, with emphasis added) lacks proper positive antecedent basis.  It is suggested that the recitation be amended to read as --the outlet conduit--.
Regarding claim 9, the recitations of “at least two heating means” (at lines 1-2) and “heating means” (at line 3) render the claim indefinite for the same reasons set forth above (see rejection of claim 1).
Also, the limitations “heating means can independently from each other heat the exterior” (at line 3, with emphasis added) and “the oxidation zone can be different from the temperature in the reduction zone” (at lines 4-5, with emphasis added) render the claim indefinite because it is unclear as to whether the limitations (i.e., as set forth by “can” and “can be”) should be considered positive limitations.
Regarding claim 13, the “use” claim is considered indefinite because it attempts to claim 
Claims 2, 3 and 10-12 are also rejected because they depend from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 12 recites the limitation, “the ceramic of the ceramic comprising outlet conduit is cordierite.”  The limitation fails to further limit the subject matter of the claims from which it depends, which require the ceramic to be “silica, alumina, zirconia, silica-alumina, alumina-silicate or magnesium-alumina-silicate” (in claim 10), or “magnesium-alumina-silicate” (in claim 11).  Cordierite is recognized in the art as a silicate that includes magnesium, aluminum, and iron, i.e., a magnesium iron aluminum cyclosilicate (see cited Wikipedia entry for “Cordierite”).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-11 and 14 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.  Claim 12 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) set forth in this Office action.  Claim 13 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art to Horike et al. (JP 2015-059876) discloses a system for chemilumescent sulfur detection (see FIG. 1-2; machine translation) comprising a gas chromatograph 1; a furnace (i.e., oxidation apparatus 7); an ozone generator (i.e., ozonizer 21); and an optical detector (i.e., a photodetector 27 for detecting chemiluminescence generated in a reaction cell 15); wherein the furnace 7 comprises an interior furnace space (i.e., a space inside a combustion tube 7a), an inlet conduit for a gaseous starting mixture comprising one or more sulfur compounds (i.e., a conduit for supplying a sample separated in a column 5 of the gas chromatograph to the oxidation apparatus 7), an inlet for supply of an oxygen comprising gas (i.e., via an oxidizing agent supply channel 7d; see paragraph [0028]), a ceramic comprising a conduit for conveying a mixture of reduced sulphur compounds (i.e., the combustion tube 7a is a ceramic tube, e.g., a high purity alumina tube, and reduced sulfur compounds are conveyed by the downstream portion of the combustion tube 7a towards a transfer pipe 13; see paragraphs [0027], [0031]), an inlet for hydrogen (i.e., via a reducing agent supply channel 7e; see paragraph [0028]), and a heating means (i.e., a heater 7b).  Horike et al. further discloses that the inlet conduit for the gaseous starting mixture is fluidly connected to an inlet for a  29) defining a mixing zone (i.e., a mixer 7c) for the gaseous starting material and the make-up gas upstream of the inlet conduit for the gaseous starting mixture.  Horike et al., however, fails to disclose or adequately suggest the claimed feature of a ceramic comprising outlet conduit provided with an inlet opening for the mixture of reduced sulphur compounds, wherein, specifically, the inlet opening is comprised of more than one opening, wherein the openings fluidly connect the interior furnace space and the interior of the outlet conduit.
The prior art to Yan et al. (US 5,916,523) discloses a system for chemiluminescent sulphur detection (see FIG. 1, 2a) comprising a gas chromatograph (i.e., a sample separation instrument such as a gas chromatograph, not shown, connected to the inlet 40 of a furnace assembly 60; see column 7, lines 38-60); a furnace (i.e., the furnace assembly 60); an ozone generator (i.e., an ozone generator assembly 180 including an ozone generator 182; see column 11, lines 7-13), and an optical detector (i.e., a sulfur chemiluminescent light detection system or detector 160; see column 7, lines 10-35; column 11, lines 37-59); wherein the furnace assembly 60 (see FIG. 2a) comprises an interior furnace space (i.e., an oxidation zone 68 within an inner ceramic tube 86), an inlet conduit for the gaseous starting mixture (i.e., via a sample inlet 62); an inlet for supply of an oxygen comprising gas (i.e., via an oxygen inlet 64); a ceramic comprising an outlet conduit (i.e., a downstream portion of an outer ceramic tube 82) for a mixture of reduced sulphur compounds (i.e., for conveying the sulfur compounds reduced in a reduction zone 72); an inlet for hydrogen (i.e., via a hydrogen inlet 70); and a heating means (i.e., a heating element 98).  Yan et al., however, fails to disclose or adequately suggest that the ceramic comprising outlet conduit is provided with an inlet opening that comprises more than 
Benner et al. (US 5,424,217), Kubala et al. (US 5,614,417), and Ray et al. (US 5,501,981) further illustrates the state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774